Citation Nr: 0911519	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-38 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to April 24, 2007, 
for the grant of service connection for scar on the dorsum of 
the right hand.

2.  Entitlement to an initial disability rating higher than 
10 percent for scar on the dorsum of the right hand.  


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel








INTRODUCTION

The Veteran served on active duty from April 1992 to January 
1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over the case was subsequently returned 
to the RO in Buffalo, New York.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for scar on 
the dorsum of the right hand was not received within one year 
after the Veteran's discharge from service or until April 24, 
2007.

2.  The scar on the dorsum of the Veteran's right hand is 
superficial, stable and manifested by tenderness, with no 
limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an effective date prior to 
April 24, 2007, for the grant of service connection for scar 
on the dorsum of the right hand are not met.  38 U.S.C.A. §§ 
5101(a), 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 3.155, 
3.400(b) (2008).

2.  The criteria for an initial rating in excess of 10 
percent for scar on the dorsum of the right hand have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7803-7805 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With respect to the effective-date issue, as explained below, 
the pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, there is no additional 
evidence that could be obtained to substantiate the claim, 
and no further action is required to comply with the VCAA or 
the implementing regulation.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

With respect to the rating issue, the record reflects that 
the Veteran was provided fully-compliant VCAA notice by 
letter mailed in June 2007, prior to the initial adjudication 
of the claim.  

The Board further notes that the Veteran has been afforded an 
appropriate VA examination and service treatment records have 
been obtained.  The Veteran has not identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  

Accordingly, the Board will address the merits of the claims.



II.  Legal Criteria

Effective Date

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2008).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service 
connection claims, the effective date is the day after 
separation from service or date entitlement arose, if a claim 
is received within one year of separation from service, 
otherwise the general rule applies.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Initial Rating

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

A 10 percent evaluation is authorized for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803.  A 
note following Diagnostic Code 7803 provides that a 
"superficial" scar is one not associated with underlying soft 
tissue damage, whereas an "unstable" scar is one where, for 
any reason, there is frequent loss of covering of the skin 
over the scar.  

A 10 percent evaluation is warranted for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2008).

III.  Analysis

Earlier Effective Date

The record reflects and the Veteran does not dispute that he 
filed his claim for service connection for scar of the right 
hand on April 24, 2007, more than one year following his 
discharge from service.  The Veteran urges that an earlier 
effective date is warranted because the scar had been present 
since he suffered a severe burn while performing duties 
onboard ship in 1992.  While the Board has no reason to doubt 
that the scar has been present since the Veteran sustained 
the burn in service, under the applicable criteria set forth 
above, the earliest possible effective date for service 
connection is the date of receipt of claim.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, this claim must be denied because it is without 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Initial Rating

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2007) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected scar on the dorsum of the 
right hand.  The Board has found nothing in the historical 
record which would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.

The Veteran contends that a rating in excess of 10 percent is 
warranted for the scar on right hand.  In his notice of 
disagreement, he stated that the scar has become more painful 
and sensitive to cold and hot weather.  He noted that since 
he works in the information technology industry, he has to 
use a keyboard frequently.  This exacerbates the symptoms in 
the right hand due to the scar.  He noted this is his 
dominant hand and the pain and limitations impact his ability 
to do his job.  

There are no records of treatment for the scar following 
service.  In July 2007, the Veteran was afforded a VA 
examination to determine the nature and severity of the scar.  
The Veteran complained of pain, weakness and fatigue in the 
right hand.  He reported the hand would get warm, red and 
stiff.  He denied infections of the right hand but reported 
flare-ups occurring when the weather changed.  He complained 
that the pain was a 7 or 8 out of 10, 10 being the most 
extreme, during the flare-ups.  Alleviating factors were aloe 
and cold cream.  He denied any additional limitation of 
function during flare-ups.  He complained that his occupation 
of frequent typing brought on flare-ups more frequently.  He 
denied any effects on his activities of daily living.  He 
reported constant aching of 5 out of 10 severity.  He denied 
current treatment.  

Physical examination revealed he was right hand dominant.  
Across the knuckles of the right hand there was a scar 10 cm. 
wide by 13 cm. extending along the second, fourth and fifth 
digit.  There was mild tenderness but no adherence to 
underlying tissues.  There was no abnormality of the texture 
of the skin.  It appeared to be stable, with slight elevation 
over the knuckles.  It also appeared to be superficial.  
There was no inflammation, edema or keloid formation.  There 
were areas of hypopigmentation and hyperpigmentation.  There 
was no induration or inflexibility of the skin and no 
limitation of motion or other limitations of function caused 
by the scar.  

Based on the medical evidence of record, the Board finds that 
the scar on the Veteran's right hand does not warrant a 
rating in excess of 10 percent.  The objective medical 
evidence shows that the scar is superficial, stable and 
productive of no limitation of function or limitation of 
motion.  In essence, the only disabling characteristic of the 
scar shown by the objective medical evidence is tenderness, 
which is contemplated by the assigned rating of 10 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
scar warranted more than a 10 percent rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 
Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

Here, the record reflects that the veteran has not required 
frequent hospitalizations for his right hand scar and that 
the objectively demonstrated manifestation of the disability 
is contemplated by the schedular criteria.  In sum, there is 
no indication that the average industrial impairment from the 
scar would be in excess of 10 percent.  Therefore, the Board 
concludes that referral of this case for extra-schedular 
consideration is not in order.


ORDER

An effective date prior to April 24, 2007, for the grant of 
service connection for a scar on the dorsum of the right hand 
is denied.

An initial disability rating higher than 10 percent for a 
scar on the dorsum of the right hand is denied.  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


